 


113 HR 5653 IH: CDBG Grant Return Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 2d Session 
H. R. 5653 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2014 
Mr. Salmon introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To provide for recipients of community development block grant funds to return such funds to the Treasury of the United States without prejudice, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the CDBG Grant Return Act of 2014. 
2.Return of unused grant fundsSection 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306) is amended by adding at the end the following new subsection: 
 
(g)Return of unused grant funds 
(1)AuthorityAny metropolitan city, urban county, unit of general local government, Indian tribe, or insular area that directly or indirectly receives amounts pursuant to this section may, at the sole discretion of such entity, return to the Treasury any or all of such amounts, subject to paragraph (2). 
(2)Retention and use of 10 percent of return amountIn returning any amounts pursuant to this subsection, a metropolitan city, urban county, unit of general local government, Indian tribe, or insular area, such city, county unit, tribe, or insular area may retain and use for any purpose, at the discretion of such city, county unit, tribe, or insular area and notwithstanding any other provision of this title, an amount not exceeding 1/10 of the total of such amounts otherwise to be returned. 
(3)Treatment of future grant amountsAny return of amounts pursuant to this subsection shall not in any manner affect the future eligibility of such entity for grant funds under this title or the amount of such grant funds provided. 
(4)Treatment of returned amountsAny amounts returned to the Treasury pursuant to this subsection shall be covered into the general fund and shall not be reallocated, redistributed, or otherwise made available under this title.. 
 
